 

Exhibit 10.43

 

Bell Hendersonville (fka Grove at Waterford Crossing)

 

FIRST AMENDMENT TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

(Multipurpose)

 

This FIRST AMENDMENT TO MULTIFAMILY LOAN AND SECURITY AGREEMENT (this
"Amendment") dated as of April 2, 2014, is executed by and between BELL BR
WATERFORD CROSSING JV, LLC, a Delaware limited liability company ("Borrower")
and FANNIE MAE, a corporation duly organized under the Federal National Mortgage
Association Charter Act, as amended, 12 U.S.C. §1716 et seq. and duly organized
and existing under the laws of the United States ("Fannie Mae").

 

RECITALS:

 

A. Pursuant to that certain Multifamily Loan and Security Agreement dated as of
April 4, 2012 (the "Effective Date"), executed by and between Borrower and
CWCapital LLC, a Massachusetts limited liability company, now know as Walker &
Dunlop, LLC ("Prior Lender") (as amended, restated, replaced, supplemented, or
otherwise modified from time to time, the "Loan Agreement"), Prior Lender made a
loan to Borrower in the original principal amount of Twenty Million One Hundred
Thousand and 00/100 Dollars ($20,100,000.00) (the "Mortgage Loan"), as evidenced
by that certain Multifamily Note dated as of the Effective Date, executed by
Borrower and ma.de payable to Prior Lender in the amount of the Mortgage Loan
(as amended, restated, replaced, supplemented, or otherwise modified from time
to time, the "Note").

 

B.           In addition to the Loan Agreement, the Mortgage Loan and the Note
are also secured by, among other things, a certain Multifamily Deed of Trust,
Assignment of Leases and Rents, Security Agreement and Fixture Filing dated as
of the Effective Date (as amended, restated, replaced, supplemented or otherwise
modified from time to time, the "Security Instrument").

 

C.           Fannie Mae is the successor-in-interest to the Prior Lender under
the Loan Agreement, the holder of the Note and the mortgagee or beneficiary
under the Security Instrument.

 

D.           Walker & Dunlop, LLC services the Mortgage Loan on behalf of Fannie
Mae.

 

E.           The parties are executing this Amendment pursuant to the Loan
Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises contained in this
Amendment and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Borrower and Fannie Mae agree as
follows:

 

AGREEMENTS:

 

Section 1.          Recitals.

 

The recitals set forth above are incorporated herein by reference as if fully
set forth in the body of this Amendment.

 

First Amendment to Multifamily Loan and
Security Agreement (Multipurpose)
Fannie MaeForm 6601
08-13Page 1
© 2013 Fannie Mae

 

 

 

Section 2.          Defined Terms.

 

Capitalized terms used and not specifically defined herein shall have the
meanings given to such terms in the Loan Agreement.

 

Section 3.          Intentionally Deleted.

 

Section 4.          Modification of Summary of Loan Terms.

 

Part I of the Summary of Loan Terms is hereby deleted in its entirety and
replaced with the Part I set forth on Exhibit A attached hereto and made a part
hereof.

 

Section 5.          Intentionally Deleted.

 

Section 6.          Authorization.

 

Borrower represents and warrants that Borrower is duly authorized to execute and
deliver this Amendment and is and will continue to be duly authorized to perform
its obligations under the Loan Agreement, as amended hereby.

 

Section 7.          Compliance with Loan Documents.

 

The representations and warranties set forth in the Loan Documents, as amended
hereby, are true and correct with the same effect as if such representations and
warranties had been made on the date hereof, except for such changes as are
specifically permitted under the Loan Documents. In addition, Borrower has
complied with and is in compliance with all of the covenants set forth in the
Loan Documents, as amended hereby.

 

Section 8.          No Event of Default.

 

Borrower represents and warrants that, as of the date hereof, no Event of
Default under the Loan Documents, as amended hereby, or event or condition
which, with the giving of notice or the passage of time, or both, would
constitute an Event of Default has occurred and is continuing.

 

Section 9.          Costs.

 

Borrower agrees to pay all fees and costs (including attorneys' fees) incurred
by Fannie Mae and any Loan Servicer in connection with this Amendment.

 

Section 10.         Continuing Force and Effect of Loan Documents.

 

Except as specifically modified or amended by the terms of this Amendment, all
other terms and provisions of the Loan Agreement and the other Loan Documents
are incorporated by reference herein and in all respects shall continue in full
force and effect. Borrower, by execution of this Amendment, hereby reaffirms,
assumes and binds itself to all of the obligations, duties, rights, covenants,
terms and conditions that are contained in the Loan Agreement and the other Loan
Documents, including Section 15.01 (Governing Law; Consent to Jurisdiction and
Venue), Section 15.04 (Counterparts), Section 15.07 (Severability; Entire
Agreement; Amendments) and Section 15.08 (Construction) of the Loan Agreement.

 

First Amendment to Multifamily Loan and
Security Agreement (Multipurpose)
Fannie MaeForm 6601
08-13Page 2
© 2013 Fannie Mae

 

 

 

Section 11.         Counterparts.

 

This Amendment may be executed in any number of counterparts with the same
effect as if the parties hereto had signed the same document and all such
counterparts shall be construed together and shall constitute one instrument.

 

[Remainder of Page Intentionally Blank]

 

First Amendment to Multifamily Loan and
Security Agreement (Multipurpose)
Fannie MaeForm 6601
08-13Page 3
© 2013 Fannie Mae

 

  

IN WITNESS WHEREOF, Borrower and Fannie Mae have signed and delivered this
Amendment under seal (where applicable) or have caused this Amendment to be
signed and delivered under seal (where applicable) by their duly authorized
representatives. Where applicable law so provides, Borrower and Fannie Mae
intend that this Amendment shall be deemed to be signed and delivered as a
sealed instrument.

 

  BORROWER       BELL BR WATERFORD CROSSING JV, LLC,     a Delaware limited
liability company         By: Bell Partners Inc., a North Carolina corporation,
its Co-Manager         By: /s/  John E. Tomlinson     Name: John E. Tomlinson  
  Title: Chief Financial Officer

 

First Amendment to Multifamily Loan and
Security Agreement (Multipurpose)
Fannie MaeForm 6601
08-13Page S-1
© 2013 Fannie Mae

 

  

  FANNIE MAE       By: Walker & Dunlop, LLC, a Delaware limited liability
company, its Servicer             By: /s/ Jenna Treible  (SEAL)       Name:
Jenna Treible       Title: Vice President

 

First Amendment to Multifamily Loan and
Security Agreement (Multipurpose)
Fannie MaeForm 6601
08-13Page 2
© 2013 Fannie Mae

 

 

 

EXHIBIT A

 

Modification to Summary of Loan Terms

 

I.      GENERAL Party and multifamily project information Borrower BELL BR
WATERFORD CROSSING JV, LLC, a Delaware limited liability company Lender WALKER &
DUNLOP, LLC, a Delaware limited liability company Key Principal

Bell Partners Inc.

Bell HNW Nashville Portfolio, LLC

Steven D. Bell

Bluerock Real Estate, L.L.C.

Bluerock Residential Growth REIT, Inc.

Bluerock Residential Holdings, L.P.

BRG Waterford, LLC

Guarantor

Bell Partners Inc.

Bell HNW Nashville Portfolio, LLC

Bluerock Residential Growth REIT, Inc.

Multifamily Project Bell Hendersonville (fka Grove at Waterford Crossing)  
ADDRESSES Borrower's General Business Address

c/o Bell Partners Inc.

300 North Greene Street, Suite 1000

Greensboro, North Carolina 27401

Borrower's Notice Address

c/o Bell Partners Inc.

300 North Greene Street, Suite 1000

Greensboro, North Carolina 27401

 

with a copy to:

 

c/o Bluerock Real Estate L.L.C.

712 Fifth Avenue, 9th Floor

New York, New York 10019

Multifamily Project Address

101 Spade Leaf Boulevard

Hendersonville, TN 37075

Multifamily Project County Sumner County Key Principal's General Business
Address

Bell Partners Inc., Steven D. Bell and Bell HNW
Nashville Portfolio, LLC

c/o Bell Partners Inc.

300 North Greene Street, Suite 1000

 

First Amendment to Multifamily Loan and
Security Agreement (Multipurpose)
Fannie MaeForm 6601
08-13Page A-1
© 2013 Fannie Mae

 

 

 

  Greensboro, North Carolina 27401  

Bluerock Residential Growth REIT, Inc., Bluerock Real Estate, L.L.C., Bluerock
Residential Holdings, L.P., and BRG Waterford, LLC

c/o Bluerock Real Estate, L.L.C.

712 Fifth Avenue, 9th Floor

New York, New York 10019

Key Principal's Notice Address

Bell Partners Inc., Steven D. Bell and Bell HNW Nashville Portfolio, LLC

c/o Bell Partners Inc.

300 North Greene Street, Suite 1000

Greensboro, North Carolina 27401



Bluerock Residential Growth REIT, Inc., Bluerock Real Estate, L.L.C., Bluerock
Residential Holdings, L.P., and BRG Waterford, LLC

c/o Bluerock Real Estate, L.L.C.

712 Fifth Avenue, 9th Floor

New York, New York 10019

Guarantor's General Business Address

Bell Partners Inc. and Bell HNW Nashville Portfolio, LLC

c/o Bell Partners Inc.

300 North Greene Street, Suite 1000

Greensboro, North Carolina 27401



Bluerock Residential Growth REIT, Inc.

c/o Bluerock Real Estate, L.L.C.

712 Fifth Avenue, 9th Floor

New York, New York 10019

Guarantor’s Notice Address

Bell Partners Inc. and Bell HNW Nashville Portfolio, LLC

c/o Bell Partners Inc.

300 North Greene Street, Suite 1000

Greensboro, North Carolina 27401



Bluerock Residential Growth REIT, Inc.

c/o Bluerock Real Estate, L.L.C.

712 Fifth Avenue, 9th Floor

New York, New York 10019

Lender’s General Business Address

7501 Wisconsin Avenue, Suite 1200E

Bethesda, Maryland 20814

Lender’s Notice Address

7501 Wisconsin Avenue, Suite 1200E

Bethesda, Maryland 20814

servicing@walkerdunlop.com

Lender's Payment Address

7501 Wisconsin Avenue, Suite 1200E

Bethesda, Maryland 20814

   

First Amendment to Multifamily Loan and
Security Agreement (Multipurpose)
Fannie MaeForm 6601
08-13Page A-2
© 2013 Fannie Mae

